November 23, 2016 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re: Jasmin Corp.  Registration Statement on Form S-1/A Filed November 4, 2016  File No. 333-213425 Dear Messrs.: This letter sets forth the responses of Jasmin Corp. (the “Company”) to the comments of the reviewing staff of the Securities and Exchange Commission (the “Staff”) in connection with the above referenced filing as set forth in the comment letter November 15, 2016. General 1. We note your response to comment 3 of our letter dated October 11, 2016 that Exhibit 10.3 “is a representation of relationships between the Company and the customer”.
